Citation Nr: 1615704	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  12-22 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left hip disorder, to include as secondary to service-connected left knee arthritis status post total knee replacement.

2.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected left knee arthritis status post total knee replacement.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel
INTRODUCTION

The Veteran had active service from September 1971 to September 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In his June 2012 substantive appeal (VA Form 9), the Veteran requested a hearing before the Board at his local RO.  In a September 2014 statement, the Veteran changed his request to a videoconference hearing before the Board from the RO in Atlanta, Georgia.  However, he did not appear for the proceeding.  Given that he did not request that the hearing be rescheduled or provide good cause, the Board deems his hearing request withdrawn pursuant to 38 C.F.R. § 20.702(d) (2015).  

The Board also notes that the Veteran's appeal originally included the issue of entitlement to service connection for headaches.  However, he did not submit a substantive appeal following the issuance of the June 2012 statement of the case. See 38 C.F.R. § 20.202.  In fact, his June 2012 substantive appeal was specifically limited to the issue of entitlement to service connection for headaches.  Accordingly, the issue of entitlement to service connection for headaches no longer remains in appellate status, and no further consideration is required.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination of his left hip and right knee in January 2009; however, the opinions provided are inadequate.  In that report, the examiner opined that the Veteran's left hip and right knee disorders are not related to his service-connected left knee disability.  The examiner provided no rationale to support the opinion other than to say that his "clinical experience and expertise" "dictate[d]" them.  Therefore, a remand is necessary to obtain an adequate opinion.  That opinion should also address the Veteran's argument that a subsequent right knee medial meniscal tear in 2011 was caused by his left knee disorder.

In addition, the Board notes that the issue of entitlement to TDIU is inextricably intertwined with the other issues on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a left hip disorder and a right knee disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any left hip disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  He or she should specifically consider the June 2008 and September 2010 private medical opinions.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current left hip disorders.  For each diagnosis identified, he or she should opine as to whether it is at least as likely as not that the disorder is related to his military service.  

He or she should also state whether it is at least as likely as not the Veteran has a current left hip disorder that is caused by or permanently aggravated by his service-connected left knee disability.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2015), of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any right knee disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  He or she should specifically consider the June 2008 and September 2010 private medical opinions.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current right knee disorders.  For each diagnosis identified, he or she should opine as to whether it is at least as likely as not that the disorder is related to his military service.  

He or she should also state whether it is at least as likely as not the Veteran has a current right knee disorder that is caused by or permanently aggravated by his service-connected left knee disability.  He or she should specifically consider the Veteran's contention that his 2011 right knee medial meniscal tear was due to a fall after his left knee gave out.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2015), of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the foregoing development, the AOJ should schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel. 

The examiner should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity. 

The ultimate purpose of the VA social and industrial survey is to ascertain the combined impact of the Veteran's service-connected disabilities on his ability to work. 

The report should indicate how the Veteran's service-connected disabilities alone affect his employability.  The report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type. 

A written copy of the report should be associated with the claims folder.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

